Michael Grinblat (4159752)
Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff


                     IN THE UNITED STATES DISTRICT COURT
                IN AND FOR THE EASTERN DISTRICT OF NEW YORK

SEMYON GRINBLAT, individually and                              COMPLAINT
on behalf of all others similarly situated,

                                    Plaintiff,

                  -against-                               CASE NO.: 19-cv-7015

RITE AID DRUG PALACE, INC., LOIS
WITKOFF,      MARTIN      BIRNBAUM,
JOHN DOE 1-X, persons yet unknown,
Limited       Liability     Companies,                        JURY DEMANDED
Partnerships, Corporations 1-X, entities
yet unknown,

                                 Defendants.


                                     CIVIL COMPLAINT


       The Plaintiff, SEMYON GRINBLAT, as and for his complaint against the Defendants,

respectfully brings before the Court the below allegations.


                      STATEMENT OF THE PLAINTIFF’S CLAIMS


   1. This is an action under Title III of the Americans with Disabilities Act of 1990 (the

       “ADA”) to enjoin unlawful discrimination based on disability. The Plaintiff, SEMYON

       GRINBLAT, was discriminated against on the basis of disability and denied full and


                                                 1
   equal enjoyment of the goods, services, facilities, privileges, advantages, or

   accommodations of the place of public accommodation owned, leased, controlled,

   managed, or operated, by the Defendants, RITE AID DRUG PALACE, INC., LOIS

   WITKOFF, MARTIN BIRNBAUM, JOHN DOE 1-X, persons yet unknown, Limited

   Liability Companies, Partnerships, Corporations 1-X, entities yet unknown.

2. The Plaintiff files this action for himself, and those similarly situated, complaining of the

   violations of Title III of the ADA. This action is brought under the ADA, 42 U.S.C.

   §12182, §12183 and §12188(a) – incorporating by reference the remedies and procedures

   found in 42 U.S.C. 2000a-3, §204 of the Civil Rights Act of 1964 – the ADA’s

   Accessibility Guidelines, 28 CFR Part 36, subpart D, the 2004 ADA Accessibility

   Guidelines (“ADAAG”) at 36 CFR Part 1191, appendices B and D, 2010 ADA Standards

   for Accessible Design (hereinafter “2010 Standards”), the Building Code of the State of

   New York, as well as New York State Civil Rights Law §40-c and §40-d, New York

   State Human Rights Law §296 and New York City Human Rights Laws [Administrative

   Code] §8-107.

3. The Plaintiff seeks compensatory, statutory and punitive damages, including, but not

   limited to, damages for personal injuries, pain of body and mind, declaratory and

   injunctive reliefs, attorney’s fees, expert fees and costs against the Defendants, as well as

   such other relief as the Court deems to be just and proper.



                            JURISDICTION AND VENUE

4. This Court has jurisdiction over this action pursuant to 28 U.S.C. §451, §1331, §1337,

   §1343, §2201, §2202 and 42 U.S.C.A. §12181, et seq., as it involves federal questions

   regarding the deprivation of the Plaintiff’s rights under the ADA.

                                             2
5. This Court has supplemental jurisdiction over the Plaintiff’s allegations arising from the

   Defendants’ state law violations pursuant to 28 U.S.C. §1367(a).

6. Venue is proper in this district pursuant to 28 U.S.C. §1391(b), because all events, or

   omissions, giving rise to this action, and alleged herein, occurred in this district. Venue is

   also proper in this district, because the Defendants’ property, a public accommodation,

   which is the subject of this action, is located in, and does business within, this judicial

   district.


                                        PARTIES

7. The Plaintiff, SEMYON GRINBLAT, is, and has been at all times material hereto, a

   resident of Monmouth County, New Jersey.

8. The Plaintiff is disabled and is expressly authorized under §308 of the ADA, 42 U.S.C.

   §12188(a) – incorporating by reference the remedies and procedures found in 42 U.S.C.

   2000a-3, §204 of the Civil Rights Act of 1964 – to bring this action.

9. The Defendants, RITE AID DRUG PALACE, INC., and/or LOIS WITKOFF, and/or

   MARTIN BIRNBAUM, own, and/or lease, and/or have control over, and/or manage,

   and/or maintain, and/or designed, and/or built, and/or constructed, and/or altered, and/or

   operate, and at all relevant times operated, the store, and/or pharmacy, “Rite Aid” and/or

   the parking lot adjacent to it, which is provided for the use of the store’s customers.

10. The aforementioned store, and/or pharmacy, Rite Aid, and the adjacent parking lot are the

   subjects of this lawsuit and are located at 47-07 Broadway, Astoria, NY 11103,

   hereinafter referred to as the “Subject Facility”.

11. Upon information and belief, the Defendant, RITE AID DRUG PALACE, INC., owns,

   and/or leases, and/or manages, and/or has control over, and/or designed, and/or built,


                                             3
   and/or constructed, and/or altered, and/or operates, and at all relevant times operated, the

   store and/or pharmacy under the name Rite Aid.

12. Upon information and belief, the Defendant, RITE AID DRUG PALACE, INC., owns,

   and/or leases, and/or manages, and/or maintains, and/or has control over, and/or

   designed, and/or marked, and/or placed signs on, and/or built, and/or constructed, and/or

   altered, and/or operates, and at all relevant times operated, the parking lot, adjacent to the

   store and/or pharmacy, Rite Aid, which is provided for the exclusive use of its customers.

13. The Defendant, RITE AID DRUG PALACE, INC., is an American for-profit

   corporation, organized under the laws of Delaware.

14. The Defendant, RITE AID DRUG PALACE, INC., is licensed to conduct business

   activities in New York State with the New York Department of State.

15. The New York Department of State’s website shows that the Defendant, RITE AID

   DRUG PALACE, INC., has a registered agent, located at C T Corporation System, 28

   Liberty St., New York, NY 10005.

16. The New York Department of State’s website also shows that it will mail process, if

   accepted on behalf of the entity, the Defendant, RITE AID DRUG PALACE, INC., to the

   following address: C/O CT Corporation System, 111 Eighth Avenue, New York, NY

   10011.

17. The website of New York City Department of Finance, Office of the City Register,

   contains a Deed, which shows that the commercial parking lot, on which the Subject

   Facility is located, is owned by the Defendants LOIS WITKOFF and MARTIN

   BIRNBAUM, as tenants-in-common.

18. The Defendant, LOIS WITKOFF, is an individual.



                                             4
19. The aforementioned Deed shows that the Defendant, LOIS WITKOFF, is one of the

   owners of the commercial lot, on which the Subject Facility is located.

20. Upon information and belief, the Defendant, LOIS WITKOFF, is a landlord and leases

   his building and land, on which the parking lot of the Subject Facility is located, to the

   Defendant, RITE AID DRUG PALACE, INC.

21. Upon information and belief, the Defendant, LOIS WITKOFF, at all relevant times was,

   and currently is, either an owner, landlord, lessor, or operator of the commercial real

   estate lot in Queens County, on which the Subject Facility is located, and of the building,

   in which it operates.

22. The Deed shows that the Defendant, LOIS WITKOFF, has the following address: 9 Red

   Ground Road, Old Westbury, NY 11568.

23. The Defendant, MARTIN BIRNBAUM, is an individual.

24. Upon information and belief, the Defendant, MARTIN BIRNBAUM, is a landlord and

   leases his building and land, on which the parking lot of the Subject Facility is located, to

   the Defendant, RITE AID DRUG PALACE, INC.

25. Upon information and belief, the Defendant, MARTIN BIRNBAUM, at all relevant times

   was, and currently is, either an owner, landlord, lessor, or operator of the commercial real

   estate lot in Queens County, on which the Subject Facility is located, and of the building,

   in which it operates.

26. The Deed shows that the Defendant, MARTIN BIRNBAUM, has the following address:

   372 Central Park West, New York, NY 10025.

27. The Defendants, RITE AID DRUG PALACE, INC., LOIS WITKOFF and MARTIN

   BIRNBAUM, operate the Subject Facility, which is a pharmacy, and/or a store, and/or a



                                            5
   sales establishment. The Subject Facility is a public accommodation within the meaning

   of Title III of the ADA, 42 U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public

   accommodation (5), New York State Human Rights Law §292(9) and New York City

   Human Rights Law, Admin. Code of the City of New York, §8-107(4).

28. Defendants JOHN DOE 1-X and Limited Liability Companies, Partnerships and

   Corporations 1-X are persons or entities yet unknown, but who or which might share

   liability as owners or tenants of the Subject Facility. At all relevant times they might have

   been, and currently might be, either owners, lessors, or operators of the commercial real

   estate lot in Queens County, on which the Subject Facility is located, and of the building

   in which it operates. Either one or several of them might be a landlord and lease its/their

   building and land, on which the parking lot of the Subject Facility is located, to the

   Defendants, RITE AID DRUG PALACE, INC., LOIS WITKOFF and MARTIN

   BIRNBAUM.

29. The Plaintiff reserves the right to amend this Complaint to add such persons or entities as

   Defendants when discovered during the course of this action.

30. Either one, or all, of the Defendants, simultaneously, or at different times, at all relevant

   times, was an owner, and/or landlord, and/or lessor, and/or lessee, and/or tenant, of the

   commercial lot in Queens County, on which the Subject Facility is located, who jointly,

   or severally, owned, and/or leased, and/or managed, and/or had control over, and/or

   designed, and/or constructed, and/or built, and/or altered, and/or modified, and/or

   painted, and/or marked, and/or placed signs on, and/or operated, and/or maintained, the

   parking lot adjacent to the store and/or pharmacy, Rite Aid, which is provided for the




                                             6
   purpose of enabling customers of the store and/or the pharmacy to park and shop at the

   Subject Facility.

31. Either one of the Defendants, or all of them, jointly or severally, simultaneously, or at

   different times, at all relevant times, was an owner, and/or landlord, and/or lessor, and/or

   lessee, and/or tenant, and/or managed, and/or had control over, and/or operated, and/or

   designed, and/or constructed, and/or built, and/or painted, and/or marked, and/or placed

   signs on, and/or maintained, and/or altered the building, and/or the pharmacy, and/or the

   store, and/or the sales establishment, which is operated by the Defendants, RITE AID

   DRUG PALACE, INC., LOIS WITKOFF and MARTIN BIRNBAUM.

32. The Defendants are jointly and severally liable for the design, construction, maintenance,

   management, control, alteration and/or operation of the parking lot, which is part of the

   Subject Facility.



                                    CLASS ACTION

33. The Plaintiff brings this suit for declaratory and injunctive reliefs and as a class action,

   pursuant to F.R.C.P. 23, on behalf of all those similarly situated who, as persons who

   must use wheelchairs by reason of various disabilities, and who use or desire to use the

   services and accommodations offered to the public by the Defendants, are protected by,

   and are beneficiaries of, the ADA, the New York State Civil Rights Laws, the New York

   State Human Rights Laws and the New York City Human Rights Laws.

34. The Plaintiff, complaining for himself, and all other similarly situated disabled

   individuals in the City and State of New York, hereby alleges the following:




                                             7
       a. The class is so numerous that joinder of all members, whether otherwise required

           or permitted, is impracticable;

       b. There are questions of law, or fact, common to the class, which predominate over

           any questions affecting only individual members;

       c. The claims or defenses of the representative party are typical of the claims, or

           defenses, of the class;

       d. The representative party will fairly and adequately protect the interests of the

           class; and

       e. A class action is superior to other available methods for the fair and efficient

           adjudication of the controversy.

35. The claims of the Plaintiff are typical of those of the class. The class, similarly to the

   Plaintiff, was also not able to have access to the Subject Facility because of the

   architectural barriers.

36. The Plaintiff will fairly and adequately represent and protect the interests of the members

   of the class, because, in accordance with Fed. R. Civ. P. 23(g), he has retained, and is

   represented by, an experienced counsel, who has done the work in identifying and

   investigating potential claims in the action, who knows the applicable law, who may

   commit resources to representing the class, who would represent the Plaintiff in complex

   class action litigation, and because the Plaintiff has no interests antagonistic to the

   members of the class.

37. A class action may be maintained under Fed. R. Civ. P. 23(a), which is satisfied, as

   prosecuting separate actions by, or against, individual class members would create a risk

   of adjudications with respect to them that, as a practical matter, would be dispositive of



                                              8
   the interests of the other members, not parties to the individual adjudications, or would

   substantially impair, or impede, their ability to protect their interests. That risk includes,

   but is not limited to, the Defendants removing the architectural barriers without either

   compensating members of the class, or paying them compensatory, and/or statutory,

   and/or punitive damages, for discrimination, discomfort, personal injuries, pain of body

   and mind, emotional distress, inconvenience and humiliation, which the class members

   have suffered as a result of the Defendants’ actions, which violated the ADA, the New

   York State Civil Rights Laws, the New York State Human Rights Laws and the New

   York City Human Rights Laws.

38. Class certification of the claims is appropriate pursuant to Fed. R. Civ. P. 23(b)(2),

   because the Defendants had acted, or refused to act, on grounds that apply generally to

   the class, so that final injunctive relief, or corresponding declaratory relief, is appropriate

   respecting the class as a whole.

39. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3), because

   questions of law, or fact, common to class members, clearly predominate over any

   questions affecting only individual class members, and because a class action is superior

   to other available methods for the fair and efficient adjudication of this litigation.

40. Judicial economy will be served by maintenance of this lawsuit as a class action in that it

   is likely to avoid the burden that would be otherwise placed upon the judicial system by

   the filing of numerous similar suits by people who use wheelchairs in the Eastern District

   of New York.

41. Clarity, consistency and uniformity in law will also be preserved, as maintenance of this

   lawsuit as a class action will likely eliminate the possibility of inconsistent verdicts,



                                              9
   which may be issued, if plaintiffs were to initiate individual lawsuits against the

   Defendants.

42. References to the Plaintiff shall be deemed to include the named Plaintiff and each

   member of the class, unless otherwise indicated.



                               STATUTORY SCHEME

43. On July 26, 1990, United States Congress enacted the ADA, establishing important civil

   rights for individuals with disabilities, including the right to full and equal enjoyment of

   goods, services, facilities, privileges and access to places of public accommodation.

44. Congress made the following findings:

                  a. Some 43,000,000 Americans have one or more physical
                     or mental disabilities, and this number is increasing as
                     the population as a whole is growing older;
                  b. Historically, society has tended to isolate and segregate
                     individuals with disabilities, and, despite some
                     improvements, such forms of discrimination against
                     individuals with disabilities continue to be a serious and
                     pervasive social problem;
                  c. Discrimination against individuals with disabilities
                     persists in such critical areas as employment, housing,
                     public accommodation, education, transportation,
                     communication, recreation, institutionalization, health
                     services, voting and access to public services;
                  d. Individuals with disabilities continually encounter
                     various forms of discrimination, including outright
                     intentional exclusion, the discriminatory effects of
                     architectural, transportation, and communication
                     barriers, overprotective rules and policies, failure to
                     make modifications to existing facilities and practices,
                     exclusionary qualification standards and criteria,
                     segregation, and regulation to lesser services, programs,
                     activities, benefits, jobs or other opportunities; and
                  e. The continuing existence of unfair and unnecessary
                     discrimination and prejudice denies people with
                     disabilities the opportunity to compete on an equal basis
                     and to pursue those opportunities for which our free

                                            10
                      society is justifiably famous, and costs the United
                      States billions of dollars in unnecessary expenses
                      resulting from dependency and non-productivity.


   42 U.S.C. §12101(a)(1)-(3), (5) and (8)

45. Furthermore, Congress also explicitly stated that the ADA had to:

                  a. Provide a clear and comprehensive national mandate
                     for the elimination of discrimination against individuals
                     with disabilities;
                  b. Provide clear, strong, consistent, enforceable standards
                     addressing discrimination against individuals with
                     disabilities; and
                  c. Invoke the sweep of congressional authority, including
                     the power to enforce the fourteenth amendment and to
                     regulate commerce, in order to address the major areas
                     of discrimination faced day-to-day by people with
                     disabilities.


   42 U.S.C. §12101(b)(1)(2) and (4)

46. Furthermore, pursuant to 42 U.S.C. §12182 and 28 CFR §36.201(a), the congressional

   intent was to ensure that no place of public accommodation may discriminate against an

   individual on the basis of such individual’s disability, with regard to the full and equal

   enjoyment of the goods, services, facilities, privileges, advantages, or accommodations at

   that place of public accommodation.

47. Congress provided commercial businesses at least 18 months from enactment to make

   their facilities compliant with the regulations in the ADA. The effective date of Title III

   of the ADA was January 26, 1992, or January 26, 1993, if defendant has ten (10), or

   fewer, employees and gross receipts of $500,000, or less. 42 U.S.C. §12183; 28 CFR

   §36.508(a).




                                             11
48. The 2000 United States census indicates that in the civilian non-institutionalized

   population more than 49.7 million people in the United States have a disability. The

   census also indicates that more than 1.39 million New Yorkers have a mobility disability.

49. The ADA, the New York State Civil Rights Laws, the New York State Human Rights

   Laws and the New York City Human Rights Laws recognize individuals with disabilities

   as a protected class. 42 U.S.C. §12182(a)

50. It is unlawful for a private entity, which owns, leases, leases to, or operates a place of

   public accommodation, to discriminate against an individual with a disability. 42 U.S.C.

   §12182(b)(1)(A), 28 CFR §36.201(a) and (b)

51. Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department of

   Justice, Office of the Attorney General, promulgated Federal Regulations to implement

   the requirements of the ADA, known as the ADAAG, 28 CFR §36, under which it may

   obtain civil penalties of up to $110,000 for the first violation and $150,000 for any

   subsequent violation.

52. The landlord, who owns the building that houses a place of public accommodation and

   the tenant, who owns, or operates the place of public accommodation, have a non-

   delegable duty to comply with the ADA, the New York State Civil Rights Laws, the New

   York State Human Rights Laws and the New York City Human Rights Laws. 28 CFR

   §36.201(a) and (b)

53. The Subject Facility affects interstate commerce within the meaning of the ADA. 42

   U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public accommodation (5).

54. Regardless of any contractual provisions stating otherwise, the landlord and owner of the

   property, which houses the public accommodation, cannot escape liability for the tenant’s



                                           12
   failure to comply with the ADA, the New York State Civil Rights Laws, the New York

   State Human Rights Laws and the New York City Human Rights Laws. 28 CFR §36.201.

55. Discriminatory intent is not required to establish liability under the ADA, the New York

   State Civil Rights Laws, the New York State Human Rights Laws and the New York City

   Human Rights Laws.

56. One type of disability discrimination is the failure of an owner, or an operator, of a public

   accommodation to remove those architectural barriers, removal of which is readily

   achievable.

                   A public accommodation shall remove architectural
                   barriers in existing facilities, including communication
                   barriers that are structural in nature, where such removal is
                   readily achievable, i.e., easily accomplishable and able to
                   be carried out without much difficulty or expense.

   28 CFR §36.304

57. If an individual with a disability is dissuaded from entering, or receiving services of a

   place of public accommodation, because of the existence of an architectural barrier, the

   landlord and tenant will be guilty of discrimination on the basis of disability.

58. The Defendants must remove all barriers, removal of which is readily achievable, that

   deny an individual with a disability the opportunity to participate in, or benefit from,

   services, or accommodations, on the basis of their disability. 28 CFR §36.304

59. Removal of the architectural barriers is readily achievable by the Defendants.

60. The Plaintiff is informed and believes, and therefore alleges, that the Subject Facility has

   begun operations, and/or undergone substantial remodeling, repairs and/or alterations,

   since January 26, 1990, and/or has sufficient income to make readily achievable

   accessibility modifications.



                                             13
          FACTUAL ALLEGATIONS AND FIRST CAUSE OF ACTION

                                  Violations of the ADA

61. The Plaintiff, who was born in 1949, is an elderly man aged beyond his 70 years. He

   suffers from debilitating diseases and was diagnosed with a neurological condition, which

   affects his walking. The Plaintiff’s treating neurologist determined that he has gait

   dysfunction, the causes of which include peripheral neuropathy due to diabetes mellitus,

   chronic right basilar ganglia lacunar infarct and cerebellar ataxia. The Plaintiff’s treating

   neurologist also determined that he has essential tremor. Furthermore, the Plaintiff has

   decreased vision due to glaucoma and is blind in the right eye. The Plaintiff’s gait is

   unsteady and he falls when he walks short distances. His treating neurologist prescribed

   him a wheelchair and a handicapped parking placard. The Plaintiff obtained the

   wheelchair and uses it regularly. The New Jersey Motor Vehicle Commission issued him

   a disabled person parking placard together with a handicapped identification card. The

   handicapped placard can be used in any car, in which the Plaintiff is travelling. The

   Plaintiff relies on his wheelchair and parks appropriately in handicapped accessible

   parking spaces. He also needs appropriate and statutorily mandated space next to that car,

   so that he may transfer from the car to the wheelchair. The Plaintiff is disabled under the

   statute, which in pertinent part states that

                   Disability means, with respect to an individual, a physical
                   or mental impairment that substantially limits one or more
                   of the major life activities of such individual… . The phrase
                   major life activities means functions such as caring for
                   one’s self, performing manual tasks, walking, seeing,
                   hearing, speaking, breathing, learning and working.

   28 CFR §36.104




                                             14
62. The Plaintiff’s adult son visits the Plaintiff, manages his care and takes him to places the

   Plaintiff wants to visit, including stores, supermarkets, pharmacies, restaurants, parks,

   doctors and medical facilities in New Jersey, where he currently resides, and New York,

   where he previously resided for decades and where his son and friends still reside.


63. In August 2019, the Plaintiff came to the Defendants’ Subject Facility by car to enjoy full

   and equal access to, and the benefits of, all the accommodations and services offered at

   the Defendants’ properties.

64. The Defendant, RITE AID DRUG PALACE, INC., operates the parking lot, adjacent to

   the store, and/or pharmacy, Rite Aid, which it provides to enable its customers to park on.

65. The parking lot, adjacent to Rite Aid and operated by the Defendants, exists for exclusive

   use by customers of Rite Aid.

66. Either one, or all, of the Defendants attached to the wall of Rite Aid store, located in the

   parking lot, the sign, which contains the following text in red capital letters: “PARKING

   FOR RITE AID CUSTOMERS ONLY. OTHER CARS TOWED AWAY AT OWNERS

   EXPENSE.”

67. Either one, or all, of the Defendants attached to the wall of Rite Aid store, located in the

   parking lot, the sign, which contains the following text in blue capital letters:

   “CUSTOMER PARKING ONLY! ALL OTHERS TO BE TOWED AWAY AT

   OWNER’S EXPENSE”.

68. The Defendants own the store, and/or pharmacy, Rite Aid, and the parking lot adjacent to

   it, and/or lease, and/or operate them, and/or designed them, and/or painted them, and/or

   marked them, and/or placed signs on them, and/or exercise control over them, and/or

   manage them, and/or maintain them, and/or altered them since 1992.


                                            15
69. The Subject Facility is a public accommodation within the meaning of Title III of the

   ADA, 42 U.S.C. §12181(7)(E) and 28 CFR §36.104 Place of public accommodation (5),

   New York State Human Rights Law §292(9) and New York City Human Rights Law,

   Admin. Code of the City of New York, §8-107(4).

70. The Defendants designated, designed and constructed the parking lot for their customers.

71. There are more than ten parking spaces in the parking lot of the Defendants’ Subject

   Facility.

72. One of the parking spaces in the Subject Facility’s parking lot is identified as a

   handicapped parking space by the blue marking lines on the pavement.

73. The Plaintiff and his son came to the Subject Facility by car and parked in the

   handicapped parking space in its parking lot.

74. There is no access aisle in the parking lot of the Subject Facility.

75. The parking space to the right of the designated handicapped parking space was occupied

   by another vehicle.

76. There is no parking space to the left of the designated handicapped parking space.

77. The Plaintiff had to transfer to his wheelchair on the left side of the designated

   handicapped parking space, in traffic, while vehicles entered and left the busy parking lot,

   endangering his safety and causing emotional distress to him.

78. The Plaintiff barely avoided falling while transferring from the car to the wheelchair,

   because the ground surface next to the handicapped space is impermissibly steep.

79. When the Plaintiff sat on his wheelchair next to the car, it rolled down the steep slope of

   the ground surface of the parking lot.




                                              16
80. The Plaintiff tried to stop the wheelchair from rolling down, but was not able to do so,

   because the slope is steep. Consequently, he had to rely on the assistance of his son to

   stop the wheelchair from rolling.

81. While the Plaintiff was paying for the items he was purchasing at the register, he was not

   able to extend his knees and toes under the counter, because there is no knee and toe

   space under it. As a result, the Plaintiff had to rely on his son’s assistance to hand his

   debit card to the cashier.

82. On the way back, the Plaintiff barely avoided falling on the steep surface of the parking

   lot while he was transferring from the wheelchair to the car.

83. The Subject Facility’s parking lot was either designed by people, who did not have the

   Plaintiff and his needs, and needs of others similarly situated, in mind, to accommodate

   him and facilitate his access to the Subject Facility, or worse.

84. Frustrated, disappointed and humiliated, the Plaintiff left the Subject Facility’s parking

   lot.

85. The Subject Facility is located not far from the Plaintiff’s son’s home, in Astoria,

   Queens. The Plaintiff enjoys visiting that neighborhood and comes there often.


86. The Defendants’ Subject Facility is conveniently located and the Plaintiff intends to visit

   it, purchase the items offered for sale in it and enjoy its services, as soon as the

   architectural barriers are removed.

87. The Plaintiff has difficulties gaining access to the Subject Facility, because of the

   unlawful architectural barriers, and therefore suffered an injury in fact.




                                            17
88. Since at least August 2019, the Defendants have engaged in unlawful practices in

   violation of the ADA, the New York State Civil Laws, the New York State Human

   Rights Laws and the New York City Human Rights Laws.

89. The Plaintiff has difficulties visiting the Defendants’ Subject Facility, continues to be

   discriminated against due to the architectural barriers, which remain at the Subject

   Facility, all in violation of the ADA, the New York State Civil Rights Laws, and the New

   York State and the New York City Human Rights Laws.

90. The barriers to access the Subject Facility have effectively denied the Plaintiff ability to

   visit the property and have caused him personal injuries, including, but not limited to,

   pain of body and mind, emotional distress, embarrassment, humiliation and frustration.

91. Because the Subject Facility is a public accommodation, the Defendants are responsible

   for complying with the ADA. 28 CFR §36.304.

92. The numerous architectural barriers to access the Subject Facility have endangered the

   Plaintiff’s safety.

93. The Defendants’ Subject Facility violates 42 U.S.C. §12181, §12182, §12183, §12204 of

   the ADA, 28 CFR §36.302 and §36.304.

94. The Department of Justice (“DOJ”) published revised regulations for Title III of the ADA

   in the Federal Register on September 15, 2010. “These regulations adopted revised,

   enforceable accessibility standards called the 2010 ADA Standards for Accessible

   Design, ‘2010 Standards’”. (See, 2010 Standards, Overview) These standards “set

   minimum requirements – both scoping and technical – for newly designed and

   constructed, or altered … public accommodation, and commercial facilities to be readily

   accessible to and usable by individuals with disabilities.” Id. The DOJ provided that



                                            18
   document in one publication and it includes the 2010 Standards for public

   accommodation and commercial facilities, which consist of the Title III regulations at 28

   CFR Part 36, subpart D, and the 2004 ADAAG at 36 CFR Part 1191, appendices B and

   D.

95. The Defendants are discriminating against the Plaintiff, and others similarly situated,

   because at their Subject Facility they are denying him access to, as well as full and equal

   enjoyment      of,   the   goods,   services,   facilities,   privileges,   advantages   and/or

   accommodations of the building, and its parking lot, by means of the architectural

   barriers, the existence of which is in violation of the ADA, including, but not limited to,

   those listed below.

96. “Identification. Parking space identification signs shall include the International

   Symbol of Accessibility complying with 703.7.2.1. Signs identifying van parking spaces

   shall contain the designation “van accessible.” Signs shall be 60 inches (1525 mm)

   minimum above the finish floor or ground surface measured to the bottom of the sign.”

   2010 Standards §502.6.

97. There is no sign containing the designation “van accessible” in the Subject Facility’s

   parking lot.

98. There is no sign, located above the finish floor, or ground surface, identifying the

   handicapped parking space in the Subject Facility’s parking lot.

99. “Van Parking Spaces. For every six or fraction of six parking spaces required by 208.2

   to comply with 502, at least one shall be a van parking space complying with 502.” 2010

   Standards §208.2.4.

100.      The Defendants failed to identify a handicapped parking space for a van.



                                             19
101.       “Vehicle Spaces. Car parking spaces shall be 96 inches (2440 mm) wide

   minimum and van parking spaces shall be 132 inches (3350 mm) wide minimum, shall

   be marked to define the width, and shall have an adjacent access aisle complying with

   502.3. EXCEPTION: Van parking spaces shall be permitted to be 96 inches (2440 mm)

   wide minimum where the access aisle is 96 inches (2440 mm) wide minimum.” 2010

   Standards §502.2.

102.       The designated handicapped parking space at the Subject Facility is 117 inches

   wide.

103.       There is no handicapped parking space at the Subject Facility’s parking lot, which

   complies with the width requirements for a van handicapped parking space.

104.       “Floor or Ground Surfaces. Access aisles are required to be nearly level in all

   directions to provide a surface for wheelchair transfer to and from vehicles. The

   exception allows sufficient slope for drainage. Built-up curb ramps are not permitted to

   project into access aisles and parking spaces because they would create slopes greater

   than 1:48.” 2010 Standards §Advisory 502.4.

105.       “Width. Access aisles serving car and van parking spaces shall be 60 inches

   (1525 mm) wide minimum.” 2010 Standards §502.3.1.

106.       “Length. Access aisles shall extend the full length of the parking spaces they

   serve.” 2010 Standards §502.3.2.

107.       “Marking. Access aisles shall be marked so as to discourage parking in them.”

   2010 Standards §502.3.3.

108.       “Advisory 502.3.3 Marking. The method and color of marking are not specified

   by these requirements but may be addressed by State or local laws or regulations.



                                           20
   Because these requirements permit the van access aisle to be as wide as a parking space,

   it is important that the aisle be clearly marked.” 2010 Standards Advisory §502.3.3.

109.      There is no access aisle at the Subject Facility.

110.      “Floor or Ground Surfaces. Parking spaces and access aisles serving them shall

   comply with 302. Access aisles shall be at the same level as the parking spaces they

   serve. Changes in level are not permitted. EXCEPTION: Slopes not steeper than 1:48

   shall be permitted.” 2010 Standards §502.4.

111.      Thus, maximum permissible slopes of handicapped parking spaces and access

   aisles serving them must not be steeper than 2.08%. 2010 Standards §502.4.

112.      The Defendants grossly violated §502.4 of 2010 Standards.

113.      The designated handicapped parking space has a slope of 6.55%, which is

   equivalent to 1:15.27.

114.      The designated handicapped parking space has a cross slope of 3%, which is

   equivalent to 1:3.33.

115.      “General. Floor and ground surfaces shall be stable, firm, and slip resistant and

   shall comply with 302.” 2010 Standards §302.1.

116.      In the Subject Facility’s parking lot the ground surface of the designated

   handicapped parking space is cracked and uneven.

117.      “Forward Approach. A portion of the counter surface that is 30 inches (760 mm)

   long minimum and 36 inches (915 mm) high maximum shall be provided. Knee and toe

   space complying with 306 shall be provided under the counter. A clear floor or ground

   space complying with 305 shall be positioned for a forward approach to the counter.”

   2010 Standards §904.4.2.



                                            21
118.      Knee and toe spaces are not provided under the counter in the Subject Facility.

119.      The individual Plaintiff, and all others similarly situated, will continue to suffer

   discrimination and injury without the immediate relief provided by the ADA, as

   requested herein. In order to remedy this discriminatory situation, the Plaintiff requires an

   inspection of the Defendants’ Subject Facility in order to measure and photograph

   architectural barriers that are in violation of the ADA to determine all of the areas of non-

   compliance with the law.


120.      The Defendants have failed to remove architectural barriers to accessibility to the

   Subject Facility in violation of 42 U.S.C. §12182(b)(2)(A)(iv).

121.      Upon information and belief, since 1992 the Defendants have altered the areas in

   their Subject Facility, which affect, or could affect, access to or usability of their place of

   public accommodation.

122.      The Subject Facility has not been designed, constructed, altered, or maintained in

   compliance with the accessibility standards of Title III of the ADA.

123.      The Defendants have violated their statutory obligation to ensure that their

   policies, practices and procedures address compliance with the 2010 Standards in that

   they did not make reasonable accommodations for the individual Plaintiff, and all others

   similarly situated, and also violated their obligation to remove architectural barriers in

   order to let disabled individuals enjoy goods and services provided by the public

   accommodation under their control, thus discriminating against them.

124.      To date, the architectural barriers, the removal of which was, and is, readily

   achievable, and other violations of the ADA, still exist at the Subject Facility and have




                                             22
   not been remedied, or altered, in such a way as to effectuate compliance with the

   provisions of the ADA.

125.      Pursuant to the ADA, 42 U.S.C. §12101, §12182 and 28 CFR §36.304, the

   Defendants were required to make their Subject Facility accessible to persons with

   disabilities, and should have removed architectural barriers by January 26, 1992. To date,

   the Defendants have failed to comply with that mandate.

126.      The Defendants’ failure to remove the barriers to access constitutes a pattern and

   practice of intentional disability discrimination and is subject to enforcement under 42

   U.S.C. §12188 and 28 CFR §503.

127.      It was not structurally impracticable for the Defendants to make the Subject

   Facility accessible.

128.      Removal of all architectural barriers existing at the Subject Facility was, and is,

   readily achievable by the Defendants.

129.      The    Defendants     may,    should    and   are   required   to   make   reasonable

   accommodations at the Subject Facility and their making them would be readily

   achievable.

130.      Accommodations to the Plaintiff, and other persons similarly situated, and

   removal of architectural barriers at the Subject Facility by the Defendants, are readily

   achievable, would not impose an undue hardship on them and would not fundamentally

   alter the nature of their program, activity, or nature of the business.

131.      The Plaintiff has a realistic, credible, existing and continuing threat of

   discrimination from the Defendants’ non-compliance with the ADA in connection with

   the Subject Facility.



                                             23
132.      The Defendants’ failure to make their Subject Facility accessible denied the

   Plaintiff and others, similarly situated, an equal opportunity to participate in, or to benefit

   from, services, or accommodations, on the basis of their disability.

133.      The effect of the practices complained of has been to deprive the Plaintiff, and all

   other similarly situated individuals, of the full and equal enjoyment of the Subject

   Facility and to otherwise adversely affect his status as a member of the public interested

   in accessing the place of public accommodation owned, leased, leased to, constructed,

   maintained, managed and/or operated by the Defendants.

134.      The Defendants’ Subject Facility is not accessible to, or readily usable by,

   individuals with disabilities.

135.      Pursuant to 42 U.S.C. §12188, this Court was vested with the authority to grant

   the Plaintiff injunctive relief, including an order to alter the Subject Facility, to make it

   accessible to, and useable by, the Plaintiff, and other similarly situated individuals with

   disabilities, to the extent required by the ADA, as well as close the Subject Facility until

   the required modifications are completed.

136.      The Defendants’ flagrant disregard for the ADA, and the New York laws, which

   obligate them to make all readily achievable accommodations and modifications to

   remove architectural barriers to access and use of their Subject Facility is legally

   inexcusable. Allowing the Defendants to deleteriously detrimentally prolong their

   practices would encourage them to continue to blatantly disregard the ADA, the New

   York State Civil Laws, the New York State Human Rights Laws and the New York City

   Human Rights Laws, and discriminate against the Plaintiff, and other similarly situated

   individuals.



                                             24
137.       The inexcusability of the Defendants’ actions is exacerbated by the fact that over

   25 years have passed since the effective date of Title III of the ADA. During that time

   period they operated at a profit, should have accumulated sufficient funds to make

   alterations and had numerous opportunities to remove the architectural barriers and end

   discrimination, but intentionally chose not to do so. By intentionally not removing the

   architectural barriers, which barred the Plaintiff’s access, inconvenienced and

   embarrassed him, humiliated him and caused him personal injuries, including emotional

   distress to him, and others similarly situated, the Defendants gave a crystal-clear message

   to disabled customers that their patronage is neither needed, desired, welcomed, or

   wanted.



                             SECOND CAUSE OF ACTION

                Violations of the New York State Human Rights Laws

138.       The Plaintiff re-alleges, and incorporates, by this reference, all the allegations set

   forth in this complaint, as if fully set forth herein.

139.       The New York State Human Rights Law, in relevant part, provides the following:

                   It shall be an unlawful discriminatory practice for any
                   person, being the owner, lessee, proprietor, manager,
                   superintendent, agent or employee of any place of public
                   accommodation … because of the … disability … of any
                   person, directly or indirectly, to refuse, withhold from or
                   deny to such person any of the accommodations,
                   advantages, facilities or privileges thereof … to the effect
                   that any of the accommodations, advantages, facilities and
                   privileges of any such place shall be refused, withheld from
                   or denied to any person on account of … disability … .

           NYS Executive Law §296(2)(a)




                                              25
140.      The Defendants’ Subject Facility is a place of public accommodation, as defined

   in New York State Human Rights Law §292(9).

141.      The Defendants have further violated the New York State Human Rights Law by

   being in violation of the rights provided under the ADA.

142.      The Defendants are in violation of the New York State Human Rights Law by

   denying the Plaintiff, and others similarly situated, full and safe access to all of the

   benefits, accommodations and services of the Subject Facility.

143.      The Defendants do not provide the Plaintiff, and others similarly situated, with

   equal opportunity to use their public accommodation.

144.      The Defendants have failed to make all readily achievable accommodations and

   modifications to remove barriers to access in violation of Executive Law §296(2)(c)(iii).

145.      As a direct and proximate result of the Defendants’ unlawful discrimination,

   which is in violation of the Executive Law, the Plaintiff has suffered, and continues to

   suffer, personal injuries, which include emotional distress, including, but not limited to,

   humiliation, embarrassment, stress and anxiety.

146.      The Defendants have not provided the Plaintiff, and others similarly situated, with

   evenhanded treatment in violation of New York State Human Rights Law §296.

147.      The Defendants’ direct, or indirect, unequal treatment of the Plaintiff, and others

   similarly situated, was demonstrated when he was discriminated against.

148.      The Defendants have, because of the Plaintiff’s disability, directly, or indirectly,

   refused, withheld from, or denied him the accommodations, advantages, facilities, or

   privileges of their public accommodation.




                                           26
149.       The Defendants have demonstrated that the patronage, or custom, of the Plaintiff,

   and other similarly situated individuals, is unwelcome, unwanted, undesirable,

   unacceptable and objectionable.

150.       In violation of the New York State Human Rights Laws the Defendants and their

   agents discriminated against the Plaintiff.

151.       As a direct and proximate result of the Defendants’ unlawful discrimination,

   which was, and is, in violation of the New York State Human Rights laws, the Plaintiff

   has suffered, and continues to suffer, personal injuries, such as mental anguish and

   emotional distress, including, but not limited to, depression, humiliation, stress,

   embarrassment, anxiety, loss of self-esteem and self-confidence, together with emotional

   pain and suffering.

152.       The Plaintiff requests compensatory damages from each Defendant in the amount

   of $1,000 under the New York State Human Rights Law, NY CLS Exec §297(9).



                              THIRD CAUSE OF ACTION

                  Violations of the New York State Civil Rights Laws

153.       The Plaintiff re-alleges, and incorporates by this reference, all the allegations set

   forth in this complaint, as if fully set forth herein.

154.       The Defendants have violated the Plaintiff’s civil rights on the basis of his

   disability.

155.       Consequently, the Plaintiff is entitled to recover the penalty prescribed by Civil

   Rights Law §40-c and §40-d, in the amount of $500 for each violation from each

   Defendant.



                                              27
156.       Pursuant to the New York Civil Rights law, §40-d, the Defendants are guilty of a

   class A misdemeanor.

157.       Notice of this action is being served upon the attorney general, as required by

   New York Civil Rights Law, §40-d, in accordance with the statute.



                             FOURTH CAUSE OF ACTION

                 Violations of the New York City Human Rights Laws

158.       The Plaintiff re-alleges, and incorporates by this reference, all the allegations set

   forth in this complaint, as if fully set forth herein.

159.       The New York City Human Rights Law, in relevant part, provides the below.

                   It shall be an unlawful discriminatory practice for any
                   person who is the owner, franchisor, franchisee, lessor,
                   lessee, proprietor, manager, superintendent, agent or
                   employee of any place or provider of public
                   accommodation:
                           1. Because of any person’s actual or perceived …
                           disability …, directly or indirectly:
                                   (a) to refuse, withhold from or deny to such
                                   person the full and equal enjoyment, on
                                   equal terms and conditions, of any of the
                                   accommodations, advantages, services,
                                   facilities or privileges of the place or
                                   provider of public accommodation;

           NYC Admin. Code §8-107(4)


160.       The Defendants have not reasonably accommodated the Plaintiff, and other

   disabled individuals, in violation of New York City’s Administrative Code §8-102(4),

   (16), (17), (18), §8-107(4) and §8-107(15).

161.       In violation of the New York City Administrative Code, the Defendants have

   unlawfully discriminated against the Plaintiff and all others similarly situated.

                                              28
162.       Reasonable accommodations and modifications are necessary to enable the

   Plaintiff, and all others similarly situated, the ability to enjoy non-restricted access and

   use of the Defendants’ Subject Facility.

163.       In violation of the New York City Administrative Code the owners, operators,

   lessees, proprietors, managers, agents and/or employees of the Defendants’ Subject

   Facility have, because of the actual, or perceived, disability of the Plaintiff directly, or

   indirectly, refused, withheld from, and denied him the accommodations, advantages,

   facilities, or privileges thereof.

164.       In violation of the New York City Administrative Code, on the basis of the

   Plaintiff’s disability, the Defendants have demonstrated that the patronage, or custom, of

   the Plaintiff, and all others similarly situated, is unwelcome, objectionable and not

   acceptable.

165.       The Defendants are in violation of the New York City Human Rights Law by

   denying the Plaintiff full and safe access to all of the benefits, accommodations and

   services of the Subject Facility.

166.       Pursuant to New York City Human Rights Law §8-502(c), notice of this action is

   being served upon the New York City Commission on Human Rights in accordance with

   the statute.

167.       As a direct and proximate result of the Defendants’ disability discrimination, in

   violation of the New York City Human Rights Laws, the Plaintiff has suffered, and

   continues to suffer, personal injuries, including mental anguish and emotional distress,

   including, but not limited to, depression, humiliation, stress, embarrassment, anxiety, loss

   of self-esteem and self-confidence, emotional pain and suffering.



                                              29
168.      The Plaintiff requests compensatory damages in the amount of $1,000 from each

   Defendant under the New York City Human Rights Law, NYC Admin. Code §8-125.



                         ATTORNEY’S FEES AND COSTS

169.      The Plaintiff had to retain the undersigned counsel for the filing and prosecution

   of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, including

   litigation expenses, and costs, including expert fees, paid by the Defendants, pursuant to

   the ADA, 28 CFR §36.505 and New York Executive Law §297(10). Furthermore,

   pursuant to the New York City Human Rights Law, the Court may award the prevailing

   party reasonable attorney’s fees. Under that law’s definition “prevailing” includes a

   Plaintiff, whose commencement of litigation has acted as a catalyst to effect policy

   change on the part of the defendant. NYCHRL, in pertinent part, states the below.

                  In any civil action commenced pursuant to this section, the
                  Court, in its discretion, may award the prevailing party
                  reasonable attorney’s fees, expert fees and other costs. For
                  the purposes of this subdivision, the term “prevailing”
                  includes a Plaintiff whose commencement of litigation has
                  acted as a catalyst to effect policy change on the part of the
                  defendant, regardless of whether that change has been
                  implemented voluntarily, as a result of a settlement or as a
                  result of a judgment in such Plaintiff’s favor. The Court
                  shall apply the hourly rate charged by attorneys of similar
                  skill and experience litigating similar cases in New York
                  County when it chooses to factor the hourly rate into the
                  attorney’s fee award.

          NYC Admin. Code §8-502(g)




                                           30
       COMPENSATORY AND STATUTORY MONETARY DAMAGES

170.      The Plaintiff requests compensatory damages in the amount of $1,000 from each

   Defendant under the New York State Human Rights Law, NY CLS Exec §297(9) and the

   New York City Human Rights Law, NYC Admin. Code §8-125.

                 In calculating compensatory damages under the NYSHRL
                 and the NYCHRL, a Court in the Southern District of New
                 York just a few months ago found relevant the fact that
                 ‘[t]he New York City Human Rights Commission has
                 deemed awards of $1,000 to be sufficient in cases where
                 complainants did not establish any particular damage ‘other
                 than what a decent and reasonable individual would suffer
                 when faced with such ignorant behavior.’

   Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429, (quoting and adapting Kreisler,
   2012 WL 3961304, at *14)


171.      The Plaintiff requests statutory monetary damages in the sum of $500 from each

   Defendant to compensate him for their violation of New York Civil Rights Law §40-c

   and §40-d.

                 New York Civil Rights Law §40-c holds that any person
                 [emphasis added] who shall violate any of the provisions of
                 New York Civil Rights Law §40-d ‘shall for each and
                 every violation thereof be liable to a penalty of not less
                 than one hundred dollars nor more than five hundred
                 dollars, to be recovered by the person aggrieved thereby in
                 any Court of competent jurisdiction in the county in which
                 the defendant shall reside. … [T]his Court has the
                 authority to order Defendant to pay Plaintiff the $500 in
                 statutory damages contemplated by the New York Civil
                 Rights Law for the disability discrimination Plaintiff has
                 suffered… .


   Shalto v. Bay of Bengal Kabob Corp., 2013 WL 867429

172.      The reason the Plaintiff requests $500 from each Defendant, and not a lower

   amount envisioned by the statutes, is due to the high number and extent of the violations,

                                          31
   which were alleged in detail in this complaint. Furthermore, the number of violations

   may be even greater, and they may be even more extensive, than those alleged here and it

   is likely that they will be revealed upon inspection of the Subject Facility by an expert.



                                PUNITIVE DAMAGES

173.      The Plaintiff requests punitive damages from each Defendant to compensate him

   for their violation of the New York City Human Rights Law.

                  With respect to punitive damages, “the standard for
                  determining damages under the NYCHRL is whether the
                  wrongdoer has engaged in discrimination with willful or
                  wanton negligence, or recklessness, or a ‘conscious
                  disregard of the rights of others or conduct so reckless as to
                  amount to such disregard.’” Chauca v. Abraham, 885 F.3d
                  122, 124 (2d Cir. 2018) (quoting Chauca v. Abraham, 30
                  N.Y.3d 325, 67 N.Y.S.3d 85, 89 N.E.3d 475, 481 (N.Y.
                  2017)). This standard requires “a lower degree of
                  culpability” than is required for punitive damages under
                  other statutes, as it “requires neither a showing of malice
                  nor awareness of the violation of a protected right.” Id.
                  (quoting Chauca, 89 N.E.3d at 481).

   Kreisler v. Humane Soc’y of N.Y., 2018 U.S. Dist. LEXIS 171147



                                INJUNCTIVE RELIEF

174.      Pursuant to 42 U.S.C. §12188 this Court is vested with the authority to grant the

   Plaintiff injunctive relief, including an order to alter the Subject Facility to make it

   readily accessible to, and useable by, individuals with disabilities to the extent required

   by the ADA, the New York State Civil Rights Law, the New York State Human Rights

   Law, the New York City Human Rights Law and close the Subject Facility until the

   requisite modifications are completed.



                                            32
175.      The Plaintiff requests the Court to issue a permanent injunction enjoining the

   Defendants from disability discrimination.

176.      The Plaintiff requests the Court to issue a permanent injunction and order the

   Defendants to alter their Subject Facility to make it readily accessible to and usable by

   individuals with disabilities. To achieve that, the Plaintiff requests the Court to adapt

   relief ordered in Shariff v. Alsaydi, 2013 WL 4432218. The Plaintiff requests the Court

   to order the Defendants to prepare architectural plans remedying the violations of the

   2010 Standards and to provide the Plaintiff’s counsel with those plans for review within

   60 days of the Court’s order. The Plaintiff also requests that the injunction provide him

   with 30 days to file a motion seeking relief should the Defendants’ proposed architectural

   plans be inadequate to remedy the 2010 Standards violations specified in this complaint.

   The Plaintiff further requests that the injunction requires the Defendants to implement the

   architectural plans and remedy the violations within 60 days of either the Plaintiff’s

   agreement, or a ruling by the Court stating that the plans are adequate.

177.      The Plaintiff requests the Court to issue a permanent injunction requiring the

   Defendants to make all necessary modifications to the Defendants’ policies, practices and

   procedures, so that the Plaintiff, and other persons similarly situated, would not be

   subject to further unlawful discrimination.

178.      Injunctive relief is also necessary to order the Defendants to provide auxiliary aid,

   or service, and/or alternative methods, to allow the Plaintiff, and others similarly situated,

   to use the place of public accommodation in accordance with Title III of the ADA, the

   New York State Civil Rights Laws, the New York State Human Rights Laws and the

   New York City Human Rights Laws.



                                            33
                                   DECLARATORY RELIEF

   179.        The Plaintiff is entitled to a declaratory judgment concerning the violations of the

        ADA, the New York State and the New York City laws committed by the Defendants

        specifying the rights of the Plaintiff, and other persons similarly situated, as to the

        removal of the architectural barriers from the Defendants’ Subject Facility by the

        Defendants and as to their policies, practices, procedures, facilities, goods and services.



                                     PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff hereby respectfully requests judgment against the

Defendants and that this Court grants the following relief:

   A.      Certifies this case as a class action;

   B.      Grants a permanent injunction

           i.) Enjoining the Defendants, their officers, management personnel, employees,

               agents, successors and assigns from engaging in discrimination based on

               disability;

           ii.) Requiring the Defendants to alter their Subject Facility to make it readily

               accessible to, and usable for, individuals with disabilities;

           iii.) Compelling the Defendants to make all necessary modifications to their policies,

               practices and procedures, so that the Plaintiff would not be subject to further

               discrimination;

           iv.) Ordering the Defendants to provide auxiliary aids and services, as well as to

               modify their policies, or procedures, or provide an alternative method, so that the

               Plaintiff would be able to obtain the full and equal enjoyment of the Subject



                                                    34
        Facility owned, operated, maintained, or leased, by the Defendants, in accordance

        with Title III of the ADA, the New York State Civil Rights Laws, the New York

        State Human Rights Laws and the New York City Human Rights Laws; and

     v.) Ordering the Defendants to make the Subject Facility readily accessible to and

        usable by individuals with disabilities.

C.   Enters declaratory judgment specifying the Defendants’ violations of the ADA, the

     New York State Civil Laws, the New York State Human Rights Laws and the New

     York City Human Rights Laws and declares the rights of the Plaintiff, and other

     persons similarly situated, as to the Defendants’ policies, procedures, facilities, goods

     and services offered to the public;

D.   Enters declaratory judgment specifying that the Subject Facility owned, operated,

     leased, controlled, maintained and/or administered by the Defendants violates the

     ADA, the New York State Civil Rights Law, the New York State Human Rights Law

     and the New York City Human Rights Law;

E.   Enters an order requiring the Defendants to alter their Subject Facility and amenities

     to make it accessible to, and usable by, individuals with disabilities to the full extent

     required by Title III of the ADA, the New York State Civil Rights Laws, the New

     York State Human Rights Laws and the New York City Human Rights Laws;

F.   Holds each of the Defendants liable for $500 in statutory monetary damages for each

     violation and awards that sum to the Plaintiff pursuant to New York State Civil

     Rights Laws §40-c and §40-d;




                                           35
   G.      Holds each of the Defendants liable for compensatory damages in the amount of

           $1,000 under the New York State Human Rights Law and the New York City Human

           Rights Law.

   H.      Holds each of the Defendants liable for punitive damages for their violation of the

           New York City Human Rights Law.

   I.      Finds the Defendants guilty of class A misdemeanor pursuant to New York State

           Civil Rights Law §40-d;

   J.      Retains its jurisdiction over the Defendants until their unlawful practices, acts and

           omissions no longer exist;

   K.      Finds that the Plaintiff is a prevailing party in this litigation and awards attorney’s

           fees, expert fees, costs and expenses, together with such other and further relief at

           law, or in equity, to which the Plaintiff, and other persons similarly situated, may be

           entitled; and

   L.      Awards such other and further relief as it deems necessary, just and proper.



                                        JURY DEMANDED

The Plaintiff demands a trial by jury of all the issues of fact and damages.

Signed: December 14, 2019



Michael Grinblat, Esq. (4159752)

Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff

                                                36
